United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0474
Issued: September 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 29, 2014 appellant filed a timely appeal from a July 14, 2014 merit
decision and an October 21, 2014 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a traumatic
injury in the performance of duty; and (2) whether OWCP properly denied appellant’s October 9,
2014 request for reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 30, 2014 appellant, then a 63-year-old letter carrier, filed a traumatic injury
claim alleging that on May 19, 2014 he sprained his right knee when he saw three kids stealing a
1

5 U.S.C. § 8101 et seq.

parcel from a mailbox on his route and followed them to retrieve the parcel. He stopped work on
May 22, 2014. The employing establishment contended that the alleged injury did not occur in
the performance of duty because appellant chased down customers in order to stop the theft of a
parcel, which was not within the scope of his duties as a letter carrier.2
In a handwritten statement, appellant explained that when he picked up the CA-1 form he
was told by his supervisor, Brian Cronin, that he was wasting his time submitting a claim
because it would be denied and he would be written up for what occurred.
In duty status reports dated May 22 and June 5, 2014, a physician with an ineligible
signature noted that appellant worked as a letter carrier and that on May 19, 2014 he hopped out
of his truck to retrieve a parcel that was stolen out of a mailbox on his route. He described
clinical findings of inflammation and pain and diagnosed quadriceps tendinosis. The physician
advised that appellant could return to work on June 16, 2014 with restrictions.
By letter dated June 9, 2014, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim and requested additional evidence to demonstrate that he
experienced the alleged incident in the performance of duty and that he sustained a diagnosed
condition as a result of the employment incident. It also requested that the employing
establishment submit medical evidence if appellant was treated at its medical facility.
In a June 11, 2014 Continuation of Pay (COP) note, a nurse reported that appellant
sustained a right knee sprain and had not returned to work since the injury. Appellant related
that the injury was improving and he anticipated returning to work on June 16, 2014.
In a June 18, 2014 narrative statement, appellant reported that on May 19, 2014 he was
finishing up his route when he observed two kids in the street acting strange when he drove by.
He continued to watch them in his rear view mirror when he saw one kid take a package out of a
mailbox. Appellant reported that the first kid met up with a second kid and they both turned
down Tavernier Drive. He then turned the vehicle around and followed them around the corner
onto Tavernier Drive. When appellant pulled up to the kids, he jumped out of his vehicle and
landed on his right knee. He felt pain in his right knee when he took four or five steps.
Appellant stated that the area where he stepped out of his vehicle dipped down approximately
five or six inches further than the sidewalk because of water drainage, causing injury to his
knees. He reported the incident to his supervisor when he returned to the office about 20 minutes
later, but did not inform his supervisor about his injured knee because it was not hurting much at
the time. Around 2 a.m. appellant woke up in severe pain and was unable to touch or bend his
knee at all. He informed his supervisor what happened and that he was not able to go to work to
complete the paperwork in order to receive medical treatment. Appellant reported that when his
supervisor brought him the form he was informed not to bother filing a claim because it would
be denied and to use his own insurance. He stated that an emergency room (ER) doctor informed

2

The record reveals that appellant previously filed four traumatic injury claims: for a November 24, 2001 injury
(File No. xxxxxx103), a July 14, 2005 injury (File No. xxxxxx128), a March 4, 2011 injury (File No. xxxxxx329),
and a September 18, 2012 injury (File No. xxxxxx928). He also filed a previous occupational disease claim (File
No. xxxxx392).

2

him to stay in bed and to keep his leg elevated with heat and ice for seven days or until he could
see an orthopedic doctor. Appellant noted that he had a meniscus repair about 10 years ago.
Appellant submitted a May 20, 2014 prescription form which advised appellant to rest
and elevate his leg for one week and a map of the area where the incident took place.
In a decision dated July 14, 2014, OWCP denied appellant’s claim based on performance
of duty. It determined that the evidence failed to demonstrate that the alleged May 19, 2014
injury occurred during the course of his employment or within the scope of his compensable
work factors. Specifically, OWCP found that chasing down a customer to stop the theft of a
parcel was not within the scope of his duties.
On October 9, 2014 OWCP received appellant’s request for reconsideration. Appellant
submitted a signed authorization form designating his union steward to represent him.
Appellant also submitted a June 12, 2014 duty status report from a physician assistant
with an eligible signature. He indicated that on May 19, 2014 appellant sustained a quadriceps
tendinitis when he stepped out of his vehicle onto his right leg after noticing a boy had stolen a
parcel from a mailbox. The physician assistant advised appellant not to return to work.
By decision dated October 21, 2014, OWCP denied appellant’s reconsideration request
finding that the evidence was insufficient to warrant further merit review under 5 U.S.C.
§ 8128(a). It determined that the evidence submitted was irrelevant or immaterial to the issue of
whether his alleged injury occurred in the performance of duty.
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.3 The phrase
sustained while in the performance of duty in FECA is regarded as the equivalent of the
commonly found requisite in workers compensation law of arising out of and in the course of
employment.4
To arise in the course of employment, an injury must occur at a time when the employee
may reasonably be said to be engaged in the master’s business, at a place where he or she may
reasonably be expected to be in connection with the employment, and while he or she was
reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.5 In deciding whether an injury is covered by FECA, the test is whether, under
all the circumstances, a causal relationship exists between the employment itself or the
conditions under which it is required to be performed and the resultant injury.6
3

5 U.S.C. § 8102(a).

4

See Valerie C. Boward, 50 ECAB 126 (1998).

5

See R.A., 59 ECAB 581 (2008); Mary Keszler, 38 ECAB 735 (1987).

6

See Mark Love, 52 ECAB 490 (2001).

3

In determining whether an injury occurs in a place where the employee may reasonably
be or constitutes a deviation from the course of employment, the Board will focus on the nature
of the activity in which the employee was engaged and whether it is reasonably incidental to the
employee’s work assignment or represented such a departure from the work assignment that the
employee becomes engaged in personal activities unrelated to his or her employment.7 The
Board has noted that the standard to be used in determining that an employee has deviated from
his or her employment requires a showing that the deviation was aimed at reaching some specific
personal objective.8
ANALYSIS
Appellant alleged that on May 19, 2014 he sprained his right knee when he slipped and
fell when leaving his truck after he pursued three kids that he witnessed steal a parcel from a
mail box on his route. OWCP determined that his injury did not arise in the performance of
duty. The Board finds that this case is not in posture for decision regarding whether appellant
was in the performance of duty on May 19, 2014 when he sustained an alleged injury.
In its July 14, 2014 denial decision, OWCP determined that there was insufficient
evidence to establish that his alleged injury arose during the course of employment and within
the scope of compensable work factors. It noted that the employing establishment challenged
appellant’s claim because chasing down a customer to stop the theft of a parcel was not within
the scope of his duties. Thus, the Board must determine whether appellant’s actions at the time
of his alleged injury were reasonably incidental to his work assignment or represented such a
departure from the work assignment that he was engaged in personal activities unrelated to his
employment.9
In P.B.,10 a letter carrier who sustained injuries to his eye, skin, left shoulder, neck and
back when he slipped on gasoline and fell down after jumping out of his work truck in order to
chase an assailant who had thrown gasoline on him was found to not be in the performance of
duty. The Board determined that appellant stopped work and deviated from his mail route in
order to attend to a personal matter of chasing and attempting to catch his assailant. The Board
noted that the employee’s activity was that of a specific personal objective as the employee
admitted that he had personal animosity towards the assailant when he was previously threatened
with physical harm by the assailant. In that case, the Board specifically pointed out that “the
employing establishment’s 2005 standard training program guide provided safety instructions to
its employees which included not endangering oneself in the event of a threat assault or angering
or harassing an assailant.” Thus, the Board concluded that while appellant was in the
performance of duty when the assailant threw gasoline on him while he was delivering mail on
his route, he deviated from the course of employment when he got into his truck to chase after
7

Phyllis A. Sjoberg, 57 ECAB 409 (2006).

8

Rebecca LeMaster, 50 ECAB 254 (1999).

9

Supra note 7.

10

Docket No. 13-1092 (issued June 19, 2014).

4

the assailant, in direct violation of the employing establishment’s guidelines, and later slipped
and fell when leaving his truck.
Unlike the facts of P.B., however, the record in this case does not contain any
information regarding the employing establishment’s procedures or protocols regarding what
mail carriers are instructed to do when they witness mail being stolen on their mail route. The
record also does not contain evidence of any personal animosity appellant may have had towards
the juveniles involved in this case. Accordingly, the Board is unable to determine whether
appellant’s actions in this case, when he slipped and fell from his truck while pursuing the
individuals who stole mail on his delivery route, constituted a deviation from his work duties in
order to accomplish a personal objective or whether appellant’s activity was reasonably
incidental to his employment or done in fulfillment of the employing establishment’s business.11
In N.B.,12 the employee alleged that on November 19, 2012 she sustained injuries to her
head, neck, and shoulder when an unfastened metal door of a toilet paper dispenser hit her head
when she entered the restroom at a McDonald’s restaurant located on her mail route. The Board
stated that the issue to be determined was whether the employee’s restroom stop constituted a
substantial deviation from her employment that would place her outside of the performance of
duty. It remanded the case because the record did not contain “the policy of the employing
establishment with regard to breaks for letter carriers as off-premises employees.” The Board
stated that OWCP should request clarification from the employing establishment as to the break
policy for off-premises employees.
Similarly, the Board finds that the record in this case is also devoid of the employing
establishment’s policies or procedures and instruction on how letter carriers should respond if
they witness the theft of mail from a mailbox. It appears that OWCP solely relied on appellant’s
supervisor’s statement that stopping the theft of a parcel was not within the scope of appellant’s
duties as a letter carrier. It is well established, however, that proceedings under FECA are not
adversarial in nature and, while the claimant has the burden to establish entitlement to
compensation, OWCP shares responsibility in the development of the evidence.13 In this case,
the Board finds that there is no information in the record regarding the policy of the employing
establishment with regard to theft of mail packages and how letter carriers are to respond if they
witness this activity. Furthermore, the record is also unclear as to whether the location of
appellant’s slip and fall injury was still on his mail delivery route or whether he deviated from
his mail route in pursuit of the individuals who stole a package from a mailbox. Therefore, the
case should be remanded for further development of the evidence regarding whether appellant
was in the performance of duty on May 19, 2014 when he sustained an injury.

11

Lonnie B. Anderson, Docket No. 94-1842 (issued July 5, 1996).

12

Docket No. 14-1092 (issued February 26, 2015).

13

Dorothy L. Sidwell, 36 ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1983).

5

After such further development as it deems necessary, OWCP should issue an appropriate
decision on this matter.14
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 14, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: September 20, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

Due to the disposition of this case, the remaining issue regarding the denial of appellant’s October 9, 2014
reconsideration request and appellant’s arguments are moot.

6

